Filed 10/15/13 P. v. Garcia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



THE PEOPLE,                                                                                  C072028

                   Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                    MCYKCRBF1200061)
         v.

JUAN JOSE GARCIA,

                   Defendant and Appellant.




         Following the trial court’s denial of his motions to traverse and quash the search
warrant in this case, defendant Juan Jose Garcia pled no contest to possessing
methamphetamine for sale and possessing over one kilogram of heroin for sale.
         On appeal from the resulting six-year prison sentence, defendant contends the trial
court erred in allowing a portion of the search warrant affidavit to remain sealed and in
denying his motions to traverse and quash the search warrant. Disagreeing, we affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         In January 2012, a magistrate signed a warrant authorizing the search of
defendant’s house and surrounding grounds for drugs. The magistrate also ordered part


                                                             1
of the search warrant affidavit sealed to protect the identity of one or more confidential
informants. Police then searched the house and grounds and found over 500 grams of
methamphetamine and over 2,000 grams of heroin.
       Before pleading guilty, defendant brought motions, following the procedure set
forth in People v. Hobbs (1994) 7 Cal. 4th 948 (Hobbs), to have the trial court conduct an
in camera review of the sealed material to determine whether the sealing was proper and
to traverse and quash the warrant. The trial court did so and (1) found that the affidavit
was properly sealed, (2) denied the motion to traverse the warrant because “there is . . .
no false statement . . . that was in any way related to the finding of probable cause by the
magistrate,” and (3) denied the motion to quash the warrant because “that which was
stated in all of the documents before the magistrate . . . including the sealed portion,
w[as] sufficient under the totality of circumstances . . . to support the issuance of the
warrant.”
                                       DISCUSSION
       Under Hobbs, “[o]n a properly noticed motion by the defense seeking to quash or
traverse [a] search warrant” where any portion or all of the search warrant affidavit has
been sealed, “the lower court should conduct an in camera hearing . . . . It must first be
determined whether sufficient grounds exist for maintaining the confidentiality of the
informant’s identity. It should then be determined whether the entirety of the affidavit or
any major portion thereof is properly sealed, i.e., whether the extent of the sealing is
necessary to avoid revealing the informant’s identity.” (Hobbs, supra, 7 Cal.4th at
p. 972.)
       “If the affidavit is found to have been properly sealed, and the defendant has
moved to traverse the warrant, the court should then proceed to determine whether the
defendant’s general allegations of material misrepresentations or omissions are supported
by the public and sealed portions of the search warrant affidavit . . . . Generally, in order
to prevail on such a challenge, the defendant must demonstrate that (1) the affidavit

                                              2
included a false statement made ‘knowingly and intentionally, or with reckless disregard
for the truth,’ and (2) ‘the allegedly false statement is necessary to the finding of probable
cause.’ ” (Hobbs, supra, 7 Cal.4th at p. 974.)
       “If the trial court determines that the materials . . . before it do not support
defendant’s charges of material misrepresentation, the court should simply report this
conclusion to the defendant and enter an order denying the motion to traverse.” (Hobbs,
supra, 7 Cal.4th at p. 974.)
       “Similarly, if the affidavit is found to have been properly sealed and the defendant
has moved to quash the search warrant [citation], the court should proceed to determine
whether, under the ‘totality of the circumstances’ presented in the search warrant
affidavit . . . , there was ‘a fair probability’ that contraband or evidence of a crime would
be found in the place searched pursuant to the warrant. [Citations.] In reviewing the
magistrate’s determination to issue the warrant, it is settled that ‘the warrant can be upset
only if the affidavit fails as a matter of law . . . to set forth sufficient competent evidence
supportive of the magistrate’s finding of probable cause, since it is the function of the
trier of fact, not the reviewing court, to appraise and weigh evidence when presented by
affidavit as well as when presented by oral testimony.’ ” (Hobbs, supra, 7 Cal.4th at
p. 975.)
       “If the court determines, based on its review of all relevant materials, that the
affidavit . . . furnished probable cause for issuance of the warrant . . . , the court should
simply report this conclusion to the defendant and enter an order denying the motion to
quash.” (Hobbs, supra, 7 Cal.4th at p. 975.) “In all instances, a sealed transcript of the in
camera proceedings, and any other sealed or excised materials, should be retained in the
record along with the public portions of the search warrant application for possible
appellate review.” (Ibid.) On appeal, we review for abuse of discretion. (See id. at
p. 976.)



                                               3
       Here, defendant asks us to review the trial court’s determinations under Hobbs.
Having reviewed the sealed and unsealed portions of the search warrant affidavit, we find
no abuse of discretion. The trial court correctly determined the confidential portion of
the affidavit was properly sealed. Additionally, the trial court correctly determined “there
is . . . no false statement . . . that was in any way related to the finding of probable cause
by the magistrate” and “that which was stated in all of the documents before the
magistrate . . . including the sealed portion, were sufficient under the totality of
circumstances . . . to support the issuance of the warrant.” Therefore, the trial court
properly denied defendant’s motions.
                                       DISPOSITION
       The judgment is affirmed.



                                                     ROBIE          , J.



We concur:



      RAYE           , P. J.



      MURRAY            , J.




                                               4